DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth (US Publication Number 2018/0262687 A1) and Mkrtchyan (US Publication Number 2014/0312165 A1, hereinafter “Mkrtchyan”) and further in view of Hubel et al. (US Publication Number 2018/0070015 A1, hereinafter “Hubel”).

(1) regarding claim 1:
As shown in fig. 1, Hildreth disclosed an image transmission device (102, fig. 1, para. [0069], note that the remote-controlled device 102 can include a flying drone or unmanned aerial vehicle (UAE), a land-bound vehicle, a water-bound vehicle, or any other device that can capture image data and be controlled using a remote controller device), comprising: 
a first communication interface (112, fig. 1, communication interface) and a first processor (108, fig. 1, processors), wherein: the first processor is configured to: 
acquire a first image captured by a first photographing device (106, multiple camera), and a second image captured by a second photographing device (106, multiple camera), wherein the first photographing device and the second photographing device are mounted on a movable platform (para. [0072], note that the one or more image capture devices 106 can include multiple cameras (e.g., two or more cameras) for capturing multiple views of a scene), and 
perform image processing on the first image and the second image to obtain image-processed image data (para. [0075], note that the captured video frames can be provided to an encoder device 110. The encoder device 110 can include any suitable encoder (or codec), such as an H.264/AVC encoder (or codec), H.265/HEVC encoder (or codec), an MPEG encoder (or codec, including a H.261, H.262, or H.263 codec), or any other suitable encoder (or codec).); and 
the first communication interface (para. [0076], note that the image data (e.g., compressed or uncompressed monocular images and depth data) is transmitted to the receiver-controller device 104 using the communication interface 112) is configured to: 
send the image-processed image data to a monitoring device, so that the monitoring device determines the first image and the second image based on the image data, and displays the first image through a first display device and displays the second image through a second display device (para. [0081], note that the receiver-controller device 104 includes a display device 122 that can display the image data provided from the remote-controlled device 102. In some examples, the one or more processors 120 can determine or generate Left-Eye and Right-Eye views using the VR headset orientation and/or position the image data (e.g., a monocular view and depth data corresponding to the monocular view) provided from the remote-controlled device 102).
Hildreth disclosed most of the subject matter as described as above except for specifically teaching the first image and the second image are captured at a same time, and the first image and the second image are captured by the first photographing device and the second photographing device, respectively, using same photographing parameters including at least one of a same exposure time, a same shutter speed, or a same aperture size.
However, Mkrtchyan disclosed the first image and the second image are captured by the first photographing device and the second photographing device, respectively (para. [0029], note that the two cameras 14 are synchronized using a timing circuit (e.g., which may form part of the electronics 21 shown in FIG. 1 i.e. imagining parameter) to acquire images from the respective cameras at substantially the same time. The timing circuit ensures that the two cameras take images at the same time).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose the first image and the second image are captured at a same time, and the first image and the second image are captured by the first photographing device and the second photographing device, respectively. The suggestion/motivation for doing so would have been to facilitates acquisition of high-quality images without impacting the UAV's flight characteristics, as well as easy coupling and decoupling of the cameras to the UAV and safeguarding of the cameras upon landing (Abs.). Therefore, it would have been obvious to combine Hildreth with Mkrtchyan to obtain the invention as specified in claim 1.
In addition to that, Hubel disclosed the first image and the second image are captured by the first photographing device and the second photographing device, respectively, using same photographing parameters including at least one of a same exposure time, a same shutter speed, or a same aperture size (para. [0021], note that a first camera may output a first sequence of frames F1.1-F1.N to the processor and a second camera may output a second sequence of frames F2.1-F2.N. Image capture operations may be controlled to synchronize timing of images captured by the two cameras as closely as possible within limitations imposed by the cameras' hardware and the image capture settings that the image processor selects. As noted, the cameras 120, 130 may operate according to exposure settings that may cause frames' exposure times either to be the same or to be different between the cameras).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose the first image and the second image are captured by the first photographing device and the second photographing device, respectively, using same photographing parameters including at least one of a same exposure time, a same shutter speed, or a same aperture size. The suggestion/motivation for doing so would have been to improve image quality in the output of multi-camera imagining system (para. [0004]). Therefore, it would have been obvious to combine Hildreth and Mkrtchyan with Hubel to obtain the invention as specified in claim 1.

	(2) regarding claim 2:
	Hildreth further disclosed the image transmission device according to claim 1, wherein when performing image processing on the first image and the second image to obtain image-processed image data, the first processor is configured to: combine the first image and the second image into a target image (para. [0073], note that the one or more processors 108 can stitch the depth data of the multiple depth sensors together. In one illustrative example, a drone having four depth sensors, each observing a 90 degree FoV, may require three depth sensors (capturing a total 270 degree FoV) to capture a specific 180 degree FoV); and encode the target image to obtain encoded image data (para. [0075], note that the image data captured by the one or more image capture devices 106 can be captured as video frames. The captured video frames can be provided to an encoder device 110. The encoder device 110 can include any suitable encoder (or codec)).

	(3) regarding claim 3:
	Hildreth further disclosed the image transmission device according to claim 2, wherein when combining the first image and the second image into the target image, the first processor is configured to: splice the first image and the second image left and right to obtain the target image; and/or splice the first image and the second image up and down to obtain the target image (para. [0064], note that the VR system can obtain the video pictures captured by the cameras of the camera set, and can perform image stitching. For example, an image stitching device can receive the video pictures from the camera set. In some examples, image stitching includes obtaining the video pictures taken by the multiple individual cameras and synchronizing the video pictures in the time domain and stitching the video pictures in the space domain to be a spherical video, but mapped to a rectangular format, such as equi-rectangular (e.g., a world map), cube map, pyramid map, or other suitable map).

	(4) regarding claim 4:
	Hildreth further disclosed the image transmission device according to claim 3, wherein the first processor performing image processing on the first image and the second image to obtain image processed image data includes: numbering the first image and the second image, respectively (para. [0075], note that the image data captured by the one or more image capture devices 106 can be captured as video frames. Note that frames are numbered); encoding the first image and the first image number to obtain encoded first bit-stream data (para. [0075], note that the captured video frames can be provided to an encoder device 110. The encoder device 110 can include any suitable encoder (or codec)); and encoding the second image and the second image number to obtain encoded second bit-stream data (para. [0075], note that Coded pictures are output as an encoded video bitstream from the encoder device 110 to the communication interface 112).
	
(5) regarding claim 5:
	Hildreth further disclosed the image transmission device according to claim 4, when sending the image-processed image data to the monitoring device, the first communication interface is configured to: send the encoded first bit-stream data and the encoded second bit-stream data to the monitoring device (para. [0076], note that the image data (e.g., compressed or uncompressed monocular images and depth data) is transmitted to the receiver-controller device 104 using the communication interface 112).

	(6) regarding claim 7:
	Hildreth further disclosed the image transmission device according to claim 1, wherein: a relative position of the first photographing device and the second photographing device is determined by simulating a relative position of human eyes (para. [0087], note that VR headsets use stereo views to display image data (e.g., Left-Eye and Right-Eye views). The image data making up the stereo views may be recorded with stereo cameras on a remote-controlled device. FIG. 3 is a diagram illustrating an example of inter-ocular distances between stereo cameras (camera A and camera B) of a remote-controlled device).
	
(7) regarding claim 8:
	As shown in fig. 1, Hildreth disclosed a monitoring device (104, para. [0070], note that the receiver-controller device 104 can include a wearable device, such as a virtual reality ( VR) headset or other head-mounted viewing device, that controls the remote-controlled device 102), comprising: a communication interface (116, communication interface), a processor (120, processors), a first display device (122 display devices, para. [0081], Right-eye display), and a second display (122 display devices, para. [0081], left-eye display), wherein: 
the communication interface is configured to: 
receive image data sent by a movable platform, wherein the image data is obtained after the movable platform performs image processing on a first image captured by a first photographing device and a second image captured by a second photographing device (para. [0077], note that the receiver-controller device 104 receives the image data (e.g., the encoded video bitstream, uncompressed image data, or the like) over the communication link 114 using the communication interface 116), wherein the first photographing device and the second photographing device are mounted on the movable platform (para. [0072], note that the one or more image capture devices 106 can include multiple cameras (e.g., two or more cameras) for capturing multiple views of a scene); and 
the processor is configured to: determine the first image and the second image based on the image data (para. [0078], note that the coded image data is provided to the decoder device 118 for decoding); and display the first image through the first display device, and display the second image through the second display device (para. [0081], note that the receiver-controller device 104 includes a display device 122 that can display the image data provided from the remote-controlled device 102. In some examples, the one or more processors 120 can determine or generate Left-Eye and Right-Eye views using the VR headset orientation and/or position the image data (e.g., a monocular view and depth data corresponding to the monocular view) provided from the remote-controlled device 102).
Hildreth disclosed most of the subject matter as described as above except for specifically teaching the first image and the second image are captured at a same time, the first image and the second image are captured by the first photographing device and the second photographing device, respectively, using same photographing parameters including at least one of a same exposure time, a same shutter speed, or a same aperture size.
However, Mkrtchyan disclosed the first image and the second image are captured at a same time, the first image and the second image are captured by the first photographing device and the second photographing device, respectively (para. [0029], note that the two cameras 14 are synchronized using a timing circuit (e.g., which may form part of the electronics 21 shown in FIG. 1 i.e. imagining parameter) to acquire images from the respective cameras at substantially the same time. The timing circuit ensures that the two cameras take images at the same time).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose the first image and the second image are captured at a same time, the first image and the second image are captured by the first photographing device and the second photographing device, respectively. The suggestion/motivation for doing so would have been to facilitate acquisition of high-quality images without impacting the UAV's flight characteristics, as well as easy coupling and decoupling of the cameras to the UAV and safeguarding of the cameras upon landing (Abs.). Therefore, it would have been obvious to combine Hildreth with Mkrtchyan to obtain the invention as specified in claim 8.
In addition to that, Hubel disclosed the first image and the second image are captured by the first photographing device and the second photographing device, respectively, using same photographing parameters including at least one of a same exposure time, a same shutter speed, or a same aperture size (para. [0021], note that a first camera may output a first sequence of frames F1.1-F1.N to the processor and a second camera may output a second sequence of frames F2.1-F2.N. Image capture operations may be controlled to synchronize timing of images captured by the two cameras as closely as possible within limitations imposed by the cameras' hardware and the image capture settings that the image processor selects. As noted, the cameras 120, 130 may operate according to exposure settings that may cause frames' exposure times either to be the same or to be different between the cameras).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose the first image and the second image are captured by the first photographing device and the second photographing device, respectively, using same photographing parameters including at least one of a same exposure time, a same shutter speed, or a same aperture size. The suggestion/motivation for doing so would have been to improve image quality in the output of multi-camera imagining system (para. [0004]). Therefore, it would have been obvious to combine Hildreth and Mkrtchyan with Hubel to obtain the invention as specified in claim 8.


(8) regarding claim 9:	
Hildreth further disclosed the monitoring device according to claim 8, wherein: the image data is encoded image data obtained after the movable platform combines the first image and the second image into a target image and encodes the target image (para. [0075], note that the image data captured by the one or more image capture devices 106 can be captured as video frames. The captured video frames can be provided to an encoder device 110. The encoder device 110 can include any suitable encoder (or codec)).

(9) regarding claim 10:
Hildreth further disclosed the monitoring device according to claim 9, wherein when determining the first image and the second image based on the image data, the processor is configured to: decode the encoded image data to obtain the target image (para. [0078], note that in cases in which the image data is coded (compressed), the coded image data is provided to the decoder device 118 for decoding. The decoder device 118 can include any suitable decoder (or codec), such as an H.264/AVC decoder (or codec)); and decompose the target image into the first image and the second image (para. [0081], note that the receiver-controller device 104 includes a display device 122 that can display the image data provided from the remote-controlled device 102. In some examples, the one or more processors 120 can determine or generate Left-Eye and Right-Eye views using the VR headset orientation and/or position the image data (e.g., a monocular view and depth data corresponding to the monocular view) provided from the remote-controlled device 102).

(10) regarding claim 11:
Hildreth further disclosed the monitoring device according to claim 10, wherein: the target image is obtained after the movable platform splices the first image and the second image left and right (para. [0064], note that the VR system can obtain the video pictures captured by the cameras of the camera set, and can perform image stitching. For example, an image stitching device can receive the video pictures from the camera set. In some examples, image stitching includes obtaining the video pictures taken by the multiple individual cameras and synchronizing the video pictures in the time domain and stitching the video pictures in the space domain to be a spherical video, but mapped to a rectangular format, such as equi-rectangular (e.g., a world map), cube map, pyramid map, or other suitable map); and when decomposing the target image to obtain the first image and the second image, the processor is configured to: decompose the target image left and right to obtain the first image and the second image (para. [0087], note that VR headsets use stereo views to display image data (e.g., Left-Eye and Right-Eye views). The image data making up the stereo views may be recorded with stereo cameras on a remote-controlled device).

(11) regarding claim 13:
Hildreth further disclosed the monitoring device according to claim 8, wherein when receiving the image data sent by the movable platform, the communication interface is configured to: receive first bit-stream data and second data sent by the movable platform, wherein the first bit-stream data is obtained after the movable platform encodes a first image and the first image number (para. [0075], note that the captured video frames can be provided to an encoder device 110. The encoder device 110 can include any suitable encoder (or codec)), and the second bit-stream data is obtained after the movable platform encodes the second image and a second image number (para. [0075], note that Coded pictures are output as an encoded video bitstream from the encoder device 110 to the communication interface 112).

(12) regarding claim 14:
Hildreth further disclosed the monitoring device according to claim 13, wherein when determining the first image and the second image based on the image data, the processor is configured to: decode the first bit-stream data and the second bit-stream data respectively to obtain the first image and the first image number, and the second image and the second image number (para. [0075], note that the image data captured by the one or more image capture devices 106 can be captured as video frames. Note that frames are numbered).

(13) regarding claim 15:
Hildreth further disclosed the monitoring device according to claim 14, wherein when decoding the first bit-stream data and the second bit-stream data respectively to obtain the first image and the first image number, and the second image and the second image number, the processor is further configured to: determine, according to the first image number and the second image number obtained through decoding, whether the first image and the second image are images captured at the same time (para. [0078], note that in cases in which the image data is coded (compressed), the coded image data is provided to the decoder device 118 for decoding. The decoder device 118 can include any suitable decoder (or codec), such as an H.264/AVC decoder (or codec)).

(14) regarding claim 20:
Hildreth further disclosed the monitoring device according to claim 8, wherein: the first photographing device and the second photographing device are used to acquire a three-dimensional image (para. [0073], note that the depth information can include disparity data (from stereo cameras) or depth data (from any type of depth sensor). In some cases, the one or more image capture devices 106 can include multiple depth sensors. The one or more processors 108 can select the depth sensors necessary to capture a FoV of the remote-controlled device 102); and the communication interface is further configured to: receive the three-dimensional image sent by the movable platform (para. [0073], note that the one or more processors 108 can select the depth sensors necessary to capture a FoV of the remote-controlled device 102. The one or more processors 108 can stitch the depth data of the multiple depth sensors together); and the processor is configured to display the three-dimensional image through the first display device and the second display device (para. [0081], note that the one or more processors 120 can determine or generate Left-Eye and Right-Eye views using the VR headset orientation and/or position the image data (e.g., a monocular view and depth data corresponding to the monocular view) provided from the remote-controlled device 102. Also see para. [0146], note that generation of the Left-Eye and Right-Eye views may further include synthesizing a stereo image to replicate the illusion of 3D depth).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth, Mkrtchyan and Hubel, further in view of Abbas et al. (US Publication Number 2018/0205934 A1, hereinafter “Abbas”).

(1) regarding claim 21:
Hildreth disclosed most of the subject matter as described as above except for specifically teaching the image transmission device according to claim 2, wherein the target image, the first image and the second image are spliced without overlapping with each other.
However, Abbas disclosed wherein the target image, the first image and the second image are spliced without overlapping with each other (para. [0123], note that referring now to FIGS. 3A-3E, exemplary implementations of frame packing arrangements for mono captured images are shown and described in detail. In the context of capturing, the term “mono” as used herein may refer to the fact that a significant portion of a captured 360° image is captured without significant overlap. These stitched images may be captured using the aforementioned mono image capturing techniques, or alternatively may be captured using stereoscopy techniques for creating the illusion of depth in an image by means of capturing a given FOV with two (or more) image capturing devices).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the target image, the first image and the second image are spliced without overlapping with each other. The suggestion/motivation for doing so would have been in order to efficiently provide a frame packing arrangement for the encoding/decoding of, for example, panoramic content (abs.). Therefore, it would have been obvious to combine Hildreth, Mkrtchyan and Hubel with Abbas to obtain the invention as specified in claim 21.

Claims 12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth, Mkrtchyan and Hubel, further in view of Sugio et al. (US Publication Number 2016/0192009 A1, hereinafter “Sugio”).

(1) regarding claim 12:
Hildreth further disclosed the monitoring device according to claim 10, wherein: the target image is obtained after the movable platform splices the first image and the second image up and down (para. [0091], note that the new FoV 654, 652 of the VR headset is within the cropped view 500 provided from the remote-controlled device since the FoV making up the cropped view 500 is larger than the last known VR headset FoV 452, 454 by the maximum expected head movement within the roundtrip latency period).
 Hildreth disclosed most of the subject matter as described as above except for specifically teaching when decomposing the target image to obtain the first image and the second image, the processor is configured to: decompose the target image up and down to obtain the first image and the second image.
However, Sugio disclosed when decomposing the target image to obtain the first image and the second image, the processor is configured to: decompose the target image up and down to obtain the first image and the second image (para. [0189], note that a video created by combining a plurality of viewpoint videos may be displayed. In this case, when the user changes the angle right and left and up and down while keeping touching the screen, for example, multi-angle viewing is enabled).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose when decomposing the target image to obtain the first image and the second image, the processor is configured to: decompose the target image up and down to obtain the first image and the second image. The suggestion/motivation for doing so would have been to provide a video delivery method, a video reception method, a server, or a terminal device with which it is possible to deliver a suitable video on the basis of a plurality of videos (para. [0008]). Therefore, it would have been obvious to combine Hildreth, Mkrtchyan, Hubel with Sugio to obtain the invention as specified in claim 12.

(2) regarding claim 16:
Hildreth disclosed most of the subject matter as described as above except for specifically teaching wherein when determining, according to the first image number and the second image number obtained through decoding, whether the first image and the second image are images captured at the same time, the processor is configured to: determine whether the first image number and the second image number obtained through decoding match each other; and when the first image number and the second image number obtained through decoding match each other, determine that the first image and the second image are images captured at the same time.
However, Sugio disclosed wherein when determining, according to the first image number and the second image number obtained through decoding, whether the first image and the second image are images captured at the same time (para. [0130], note that the reception unit 121 receives from the plurality of cameras 101 a plurality of viewpoint videos obtained by the plurality of cameras 101 shooting the same scene over the same time period from different viewpoints and image capturing camera information), the processor is configured to: determine whether the first image number and the second image number obtained through decoding match each other (para. [0132], note that the image processing unit 123 identifies a viewpoint video that includes a subject indicated by pixel information by performing feature value matching of the pixel information about the subject in a viewpoint video, the pixel information being received from the terminal device 102, with a plurality of viewpoint videos captured by the cameras 101, and transmits the result of identification to the control unit 126); and when the first image number and the second image number obtained through decoding match each other, determine that the first image and the second image are images captured at the same time (para. [0146], note that the server 103 uses subject information (name, uniform number, or the like), or pixel information about the subject in a viewpoint video and a plurality of viewpoint videos from a group of image capturing cameras, and identifies the subject by performing feature value matching. Also see para. [0114]).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein when determining, according to the first image number and the second image number obtained through decoding, whether the first image and the second image are images captured at the same time, the processor is configured to: determine whether the first image number and the second image number obtained through decoding match each other; and when the first image number and the second image number obtained through decoding match each other, determine that the first image and the second image are images captured at the same time. The suggestion/motivation for doing so would have been to provide a video delivery method, a video reception method, a server, or a terminal device with which it is possible to deliver a suitable video on the basis of a plurality of videos (para. [0008]). Therefore, it would have been obvious to combine Hildreth, Mkrtchyan, Hubel with Sugio to obtain the invention as specified in claim 16.

(3) regarding claim 17:
Hildreth disclosed most of the subject matter as described as above except for specifically teaching when decoding the first bit-stream data and the second bit-stream data respectively to obtain the first image and the first image number, and the second image and the second image number, the processor is configured to: decode the first bit-stream data to obtain the first image and the first image number; cache the first image and the first image number in the buffer; and decode the second bit-stream data to obtain the second image and the second image number.
However, Sugio disclosed when decoding the first bit-stream data and the second bit-stream data respectively to obtain the first image and the first image number, and the second image and the second image number, the processor is configured to: decode the first bit-stream data to obtain the first image and the first image number; cache the first image and the first image number in the buffer (para. [0232] Note that the server 103 may generate a plurality of video signals having respective bit rates by converting the resolution or the frame rate of a viewpoint video transmitted from the camera 101 and store the plurality of video signals in advance); and decode the second bit-stream data to obtain the second image and the second image number (para. [0367], note that the content providing system ex200 allows the client to receive, decode, and reproduce information transmitted by a user in real time).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose when decoding the first bit-stream data and the second bit-stream data respectively to obtain the first image and the first image number, and the second image and the second image number, the processor is configured to: decode the first bit-stream data to obtain the first image and the first image number; cache the first image and the first image number in the buffer; and decode the second bit-stream data to obtain the second image and the second image number. The suggestion/motivation for doing so would have been to provide a video delivery method, a video reception method, a server, or a terminal device with which it is possible to deliver a suitable video on the basis of a plurality of videos (para. [0008]). Therefore, it would have been obvious to combine Hildreth, Mkrtchyan, Hubel with Sugio to obtain the invention as specified in claim 17.

(4) regarding claim 18:
Hildreth disclosed most of the subject matter as described as above except for specifically teaching wherein after decoding the second bitstream data to obtain the second image and the second image number, the processor is further configured to: determine, according to the second image number and the first image number in the buffer, whether the first image and the second image are images captured at the same time.
However, Sugio disclosed wherein after decoding the second bitstream data to obtain the second image and the second image number, the processor is further configured to: determine, according to the second image number and the first image number in the buffer, whether the first image and the second image are images captured at the same time (para. [0130], note that the reception unit 121 receives from the plurality of cameras 101 a plurality of viewpoint videos obtained by the plurality of cameras 101 shooting the same scene over the same time period from different viewpoints and image capturing camera information. Image capturing camera information includes position information about the cameras 101, image capture time information, profile information about the videographers, and the like, for example).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein after decoding the second bitstream data to obtain the second image and the second image number, the processor is further configured to: determine, according to the second image number and the first image number in the buffer, whether the first image and the second image are images captured at the same time. The suggestion/motivation for doing so would have been to provide a video delivery method, a video reception method, a server, or a terminal device with which it is possible to deliver a suitable video on the basis of a plurality of videos (para. [0008]). Therefore, it would have been obvious to combine Hildreth, Mkrtchyan, Hubel with Sugio to obtain the invention as specified in claim 18.

(5) regarding claim 19:
Hildreth disclosed most of the subject matter as described as above except for specifically teaching wherein the processor determining, according to the second image number and the first image number in the buffer, whether the first image and the second image are images captured at the same time includes: determine whether the second image number matches the first image number in the buffer; and when the second image number matches the first image number in the buffer, determine that the first image and the second image are images captured at the same time.
However, Sugio disclosed wherein the processor determining, according to the second image number and the first image number in the buffer, whether the first image and the second image are images captured at the same time includes: determine whether the second image number matches the first image number in the buffer; and when the second image number matches the first image number in the buffer, determine that the first image and the second image are images captured at the same time (para. [0132], note that the image processing unit 123 identifies a viewpoint video that includes a subject indicated by pixel information by performing feature value matching of the pixel information about the subject in a viewpoint video, the pixel information being received from the terminal device 102, with a plurality of viewpoint videos captured by the cameras 101, and transmits the result of identification to the control unit 126).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the processor determining, according to the second image number and the first image number in the buffer, whether the first image and the second image are images captured at the same time includes: determine whether the second image number matches the first image number in the buffer; and when the second image number matches the first image number in the buffer, determine that the first image and the second image are images captured at the same time. The suggestion/motivation for doing so would have been to provide a video delivery method, a video reception method, a server, or a terminal device with which it is possible to deliver a suitable video on the basis of a plurality of videos (para. [0008]). Therefore, it would have been obvious to combine Hildreth, Mkrtchyan, Hubel with Sugio to obtain the invention as specified in claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Trumbull (US Publication Number 2016/0088289 A1) disclosed method and apparatus for photographing and projecting moving images in three dimensions.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674